DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

      MARILYN OSHINSKY-BLACKER, as Personal Representative
               of the Estate of DENNIS OSHINSKY,
                             Appellant,

                                     v.

               PHILIP MORRIS USA INC. and R.J. REYNOLDS
                         TOBACCO COMPANY,
                              Appellees.

                               No. 4D17-915

                               [July 19, 2018]

  Appeal and cross-appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; John Joseph Murphy, III., Judge; L.T.
Case No. 08-025841 (19).

    Jonathan R. Gdanski of Schlesinger Law Offices, P.A., Fort Lauderdale,
for appellant.

   Megan M. Egli of Shook, Hardy & Bacon L.L.P., Kansas City, Missouri,
and Geoffrey J. Michael of Arnold & Porter Kaye Scholer LLP, Washington,
D.C., for appellee Philip Morris USA Inc.

   William L. Durham II, and Val Leppert of King & Spaulding LLP,
Atlanta, Georgia, for appellee R.J. Reynolds Tobacco Company.

PER CURIAM.

   Affirmed.

GROSS, CONNER and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.